EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35
U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-
2016-0073183, filed on 2016/06/13.

Response to Arguments

3.	Applicant’s arguments, see P. 7-8, filed 02/02/2021, with respect to Claim Objection and Double Patenting have been fully considered and are persuasive. The Claim Objection and Double Patenting have been withdrawn.

Allowable Subject Matter

4.	Claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

QIAN et al. (US PGPub./Pat. 20110115740) teach a touch panel includes a first electrode plate, a second electrode plate, and a transparent insulator. The first electrode plate includes a first transparent conductive layer.  The second electrode plate includes a second transparent conductive layer opposite to and spaced from the first transparent conductive layer. The transparent insulator is located between and contacts with the first transparent conductive layer and the second transparent conductive layer. The transparent insulator has a refractive index larger than 1.0.

HAN et al. (US PGPub./Pat. 20170329437) teach a touch screen panel includes a base substrate, a sensing pattern layer on the base substrate, the sensing pattern layer including a plurality of sensing patterns formed on the base substrate, an insulation layer on the sensing pattern layer, and a bridge electrode formed on the insulation layer to electrically connect unit patterns isolated from each other of the sensing pattern layer. The insulation layer and the bridge electrode satisfy parameters according to specific equations so that a visibility of the bridge electrode on the insulation layer is decreased and an image visibility is improved.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…a refractive index of the refractive insulating layer is greater than a refractive index of the organic layer; and
the organic layer is adjacent to and in contact with the first adhesive layer or the second adhesive layer…” (Claim 1; Claim 17 is similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628